Exhibit 99.1 Independent Auditors’ Report The Board of Directors Precision Industries, Inc.: We have audited the accompanying consolidated balance sheets of Precision Industries, Inc. and affiliates (theCompany) as of December27, 2006 and 2005, and the related consolidated statements of income, stockholder’s equity and comprehensive income, and cash flows for the years ended December 27, 2006 and 2005 and December 28, 2004. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with generally accepted auditing standards as established by the Auditing Standards Board (United States) and in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Precision Industries, Inc. and affiliates as of December27, 2006 and 2005, and the results of their operations and their cash flows for the years ended December 27, 2006 and 2005 and December 28, 2004 in conformity with U.S. generally accepted accounting principles. As described in notes1 and 8 to the consolidated financial statements, the Company adopted the provisions of Financial Accounting Standards Board (FASB) Interpretation No.46 (revised December2003), Consolidation of Variable Interest Entities, effective January1, 2005. /s/KPMG LLP Omaha, Nebraska April20, 2007 4 PRECISION INDUSTRIES, INC. AND AFFILIATES Consolidated Balance Sheets December 27, 2006 and 2005 Assets 2006 2005 Current assets: Cash and cash equivalents $ 572,753 334,294 Accounts receivable, net of allowance for doubtful accounts of $248,295 and $238,295 in 2006 and 2005, respectively 27,269,380 28,855,375 Other receivables 2,768,889 2,261,007 Inventories 43,839,363 39,048,008 Prepaid expenses 798,737 811,894 Total current assets 75,249,122 71,310,578 Property, plant, and equipment, net 15,775,023 16,239,872 Other assets 4,875,406 10,860,613 Total assets $ 95,899,551 98,411,063 Liabilities and Stockholder’s Equity Current liabilities: Current maturities of long-term debt $ 1,478,202 1,009,925 Trade accounts payable 26,977,881 27,581,817 Cash overdraft 2,824,680 3,459,682 Accrued liabilities 1,095,447 825,080 Payroll and related withholding taxes 1,771,247 1,660,808 Total current liabilities 34,147,457 34,537,312 Long-term debt, excluding current maturities 57,156,850 53,275,253 Total liabilities 91,304,307 87,812,565 Stockholder’s equity: Class A common stock, $100 par value, 1,500 and 2,000 shares authorized; 1,166 and 1,318 shares issued at December 27, 2006 and 2005, respectively 116,600 131,800 Class B common stock, $100 par value, 500 shares authorized; 152 and 0 shares issued at December 27, 2006 and 2005, respectively 15,200 - Paid-in capital 203,399 203,399 Retained earnings 10,756,135 12,407,059 Accumulated other comprehensive income - 156,240 11,091,334 12,898,498 Treasury stock (686 shares), at cost (2,300,000) (2,300,000) Class B common stock held by affiliates (69 shares), at cost (4,196,090) - Total stockholder’s equity 4,595,244 10,598,498 Total liabilities and stockholder’s equity $ 95,899,551 98,411,063 See accompanying notes to consolidated financial statements. 5 PRECISION INDUSTRIES, INC. AND AFFILIATES Consolidated Statements of Income Years ended December 27, 2006 and 2005 and December 28, 2004 2006 2005 2004 Net revenues: Distribution revenue $ 71,141,495 64,470,070 58,447,034 Contracted custom solutions revenue 89,127,965 85,101,020 74,090,295 Supply chain management revenues/fees 137,024,412 106,151,186 83,219,895 Rental revenues 45,728 17,800 - Total net revenues 297,339,600 255,740,076 215,757,224 Cost of sales 225,607,702 191,714,433 160,970,962 Gross profit 71,731,898 64,025,643 54,786,262 Selling, general, and administrative expenses 63,413,764 58,146,824 51,791,903 Operating income 8,318,134 5,878,819 2,994,359 Other income (expenses): Interest income 159,443 26,949 282,273 Interest expense (4,201,526) (2,873,821) (1,799,502) Total other expenses (4,042,083) (2,846,872) (1,517,229) Income before minority interest 4,276,051 3,031,947 1,477,130 Minority interest in income of consolidated affiliates (268,486) (24,169) - Net income $ 4,007,565 3,007,778 1,477,130 See accompanying notes to consolidated financial statements. 6 PRECISION INDUSTRIES, INC. AND AFFILIATES Consolidated Statements of Stockholder’s Equity and Comprehensive Income Years ended December 27, 2006 and 2005 and December 28, 2004 Class A Common Stock Class B Common Stock Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Class B Common Stock Total Shareholder’s Equity Balance at December 28, 2003 $131,800 $- $203,399 $12,906,239 $(141,720) $(2,300,000) - $10,799,718 Comprehensive income Net income - - - 1,477,130 - - - 1,477,130 Change in fair value of cash flow hedge - 232,460 - - 232,460 Total comprehensive income - - - 1,477,130 232,460 - - 1,709,590 Balance at December 28, 2004 $131,800 - $203,399 $14,383,369 90,740 (2,300,000) - 12,509,308 Distributions to Stockholder - - - (4,984,088) - - - (4,984,088) Other comprehensive income Net income - - - 3,007,778 - - - 3,007,778 Change in fair value of cash flow hedge - 65,500 - - 65,500 Total comprehensive income - - - 3,007,778 65,500 - - 3,073,278 Balance at December 27, 2005 $131,800 - $203,399 $12,407,059 $156,240 $(2,300,000) - 10,598,498 Stock conversions –152 Class A shares to B shares (15,200) 15,200 - Issuance of 69 shares of Class B stock to affiliates - (4,196,090) (4,196,090) Distributions to Stockholders - - - (5,658,489) - - - (5,658,489) Other comprehensive income Net income - - - 4,007,565 - - - 4,007,565 Change in fair value of cash flow hedge - (156,240) - - (156,240) Total comprehensive income $- $- $- $4,007,565 $(156,240) - - $3,851,325 Balance at December 27, 2006 $116,600 $ 15,200 $203,399 $10,756,135 - $(2,300,000) $(4,196,090) $4,595,244 See accompanying notes to consolidated financial statements. 7 PRECISION INDUSTRIES, INC. AND AFFILIATES Consolidated Statements of Cash Flows Years ended December 27, 2006 and 2005 and December 28, 2004 2006 2005 2004 Cash flows from operating activities: Net income $ 4,007,565 3,007,778 1,477,130 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Loss on sale of property, plant, and equipment 2,373 7,929 38,928 Depreciation and amortization 3,113,507 2,595,874 1,937,195 Minority interest in income of consolidated affiliates 268,486 24,169 — Changes in assets and current liabilities: Decrease (increase) in: Accounts receivable 1,585,995 (6,562,219) (2,060,297) Other receivables (458,782) (71,495) 146,454 Inventories (4,791,355) (6,144,154) (956,025) Prepaid expenses 13,157 (208,184) (18,960) Other assets 1,453,225 (565,215) 58,901 Increase (decrease) in: Trade accounts payable (603,936) 6,461,663 (2,550,979) Accrued liabilities 270,367 359,399 (12,114) Payroll and related withholding taxes 110,439 (79,872) 645,588 Net cash provided by (used in) operating activities 4,971,041 (1,174,327) (1,294,179) Cash flows from investing activities: Proceeds from sales of property, plant, and equipment 160,587 12,667 5,800 Additions to property, plant, and equipment (2,906,355) (3,420,766) (1,411,764) Net cash used in investing activities (2,745,768) (3,408,099) (1,405,964) Cash flows from financing activities: Distributions to stockholder (5,658,489) (4,984,088) — Debt issuance costs (43,197) (135,727) — Increase (decrease) in cash overdraft (635,002) (755,860) 1,700,536 Net borrowings under revolving line of credit 4,260,075 11,252,644 638,636 Proceeds from long-term borrowings 1,500,000 496,000 497,253 Payments on long-term borrowings (1,410,201) (1,549,245) (226,092) Net cash (used in) provided by financing activities (1,986,814) 4,323,724 2,610,333 Net increase (decrease) in cash and cash equivalents 238,459 (258,702) (89,810) Cash and cash equivalents from consolidation of affiliates — 411,048 — Cash and cash equivalents at beginning of year 334,294 181,948 271,758 Cash and cash equivalents at end of year $ 572,753 334,294 181,948 Supplemental disclosure of cash paid for: Interest $ 4,299,461 2,863,183 1,788,720 Income taxes 105,058 88,166 39,997 Supplemental schedule of noncash investing activities: Fair value of computer equipment received for otherreceivables - - 204,283 Supplemental schedule of noncash financing activities: Changes in the fair value of the cash flow hedge (156,240) 65,500 232,460 The stockholder paid balances owed to the affiliatesthrough the issuance of Class B Common Stock 4,196,090 - - See accompanying notes to consolidated financial statements. 8 PRECISION INDUSTRIES, INC. AND AFFILIATES Notes to Consolidated Financial Statements December 27, 2006 and 2005 (1) Summary of Significant Accounting Policies (a) Description of Business Precision Industries, Inc. and affiliates (collectively, Precision or the Company) engages in the distribution, contracted custom solutions, and supply chain management of industrial maintenance, repair, and operating (MRO) products. Precision’s contracted custom solutions cover procurement programs customized to requirements of the individual client/partner. Precision’s supply chain management programs cover all facets of total supply chain management as requested by the customer. (b) Principles of Consolidation These consolidated financial statements include the financial statements of Precision and its wholly owned subsidiaries (I.N.T. Precision Industries of Canada, LTD and Precision Industries de Mexico, S. de R.L. de C.V.). All significant intercompany balances and transactions have been eliminated in consolidation. In addition, the Company evaluates its relationships with other entities to identify whether they are variable interest entities as defined by Financial Accounting Standards Board (FASB) Interpretation No.46R (FIN 46R), Consolidation of Variable Interest Entities, and to assess whether it is the primary beneficiary of such entities. If the determination is made that the Company is the primary beneficiary, then that entity is included in the consolidated financial statements in accordance with FIN 46R. The following variable interest entities (VIEs) have been consolidated in the December27, 2006 and 2005 consolidated financial statements of Precision Industries, Inc.: Pacific Realty, Inc.; Circo Holdings, LLC (formerly DPC Properties LLC; Circo Realty Company LLC; and Circo Leasing LLC); Skyliner, Inc.; Pilot’s, Inc.; and Neterprise, Inc. (c) Revenue Recognition The Company recognizes revenue when products are shipped and the customer takes ownership and assumes risk of loss, collection of the relevant receivable is probable, persuasive evidence of an arrangement exists, and the sales price is fixed or determinable. Fees under the supply chain management and contracted custom solutions agreements and rental revenues are recognized when earned. (d) Cash and Cash Equivalents For purposes of the consolidated statements of cash flows, the Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents. (e) Accounts Receivable Accounts receivable are recorded at the invoiced amount and do not bear interest. Amounts collected on trade accounts receivable are included in net cash provided by operating activities in the consolidated statements of cash flows. The allowance for doubtful accounts is the Company’s best estimate of the amount of probable credit losses in the Company’s existing accounts receivable. The Company determines the allowance based on historical write-off experience. (f) Inventories Inventories are stated at the lower of average cost using the first-in, first-out (FIFO) method or market. All inventory consists of finished goods. (g) Property, Plant, and Equipment Property, plant, and equipment are stated at cost. Depreciation on plant and equipment is calculated on the straight-line method over the estimated useful lives of the assets. Leasehold improvements are amortized straight line over the shorter of the lease term or estimated useful life of the asset. 9 PRECISION INDUSTRIES, INC. AND AFFILIATES Notes to Consolidated Financial Statements December 27, 2006 and 2005 (h) Use of Estimates Management of the Company has made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period to prepare these consolidated financial statements in conformity with U.S. generally accepted accounting principles. Actual results could differ from these estimates. (i) Income Taxes Precision is a Subchapter S Corporation pursuant to the provisions of the Internal Revenue Code. Accordingly, the shareholder is responsible for the income taxes resulting from the operations of Precision, and no income tax liability or expense is reflected in the consolidated financial statements. State income tax expense for states that do not recognize Subchapter S Corporations is included in selling, general, and administrative expenses in the accompanying consolidated statements of income. (j) Significant Customers In 2006, the Company provided products and services to 266 separate operations of three customers that collectively accounted for approximately 27% of net revenues during 2006. In 2005, the Company provided products and services to 266 separate operations of three customers that collectively accounted for approximately 31% of net revenues during 2005.In 2004, the Company provided products and services to 276 separate operations of three customers that collectively accounted for approximately 33% of net revenues during 2004. (k)
